Case 1:18-cV-00588-PGG-RWL Document 59 Filed 10/21/18 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 Jericho Tumpike
Syosset, New York 11791
(718) 261-4900

October 21, 2018

The Honorab|e Robert W. Lehrburger
United States District Court

Daniei Patrick Moynihan

United States Courthouse

500 Peari Street, Courtroom 18D
New York, New York 10007

Re: Motion for Order to Compel
Figueroa vs. 113 E. 31St Street Rea|ty Associates, et al
Case No.: 1:18-cv-00588-KBF

Dear Judge Lehrburger,

P|ease be advised that this office represents Jose Figueroa, Piaintiff in the above~
referenced action.

Further to your Order of October 11, 2018, D.E. 58, please be advised that Plaintiff did in
fact furnish Discovery Responses to defendants on September 5, 2018.

|Vly apologies for not advising the Court earlier.
Thanking the Court for its time, l remain,

uiy rs

tuart H. ink ein

SHF/tc
To all Counsei of Record by ECF

